[strl123118exhibit1e04001.jpg]
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND AMENDMENT TO SUBORDINATION
AGREEMENT This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND AMENDMENT TO
SUBORDINATION AGREEMENT (this “Amendment”), dated as of December 11, 2018, is
entered into by and among Sterling Construction Company, Inc., a Delaware
corporation (the “Borrower”), Wilmington Trust, National Association, as agent
(the “Agent”) for the lenders identified on Schedule 2 to the Loan Agreement (as
defined below) (the “Lenders”), the Lenders, the undersigned creditors in their
capacity as Creditors under the Subordination Agreement (as defined below) (the
“Creditors”) and with respect to Sections 5.2 and 5.3 hereto only, the Persons
listed on the signature pages hereto as Guarantors (the “Guarantors” and,
together with the Borrower, collectively, the “Loan Parties”). R E C I T A L S
WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders are parties to
that certain Loan and Security Agreement, dated as of April 3, 2017, providing
for certain extensions of credit to Borrower as provided therein (as amended
prior to the date hereof, the “Existing Loan Agreement”; and the Existing Loan
Agreement, as the same is amended hereby and may be further amended,
supplemented or otherwise modified from time to time, including by this
Amendment, is referred to herein as the “Loan Agreement”); WHEREAS, the Agent
and the Creditors are parties to that certain Subordination Agreement, dated as
of April 3, 2017, providing for the subordination of the Subordinated Debt (as
defined therein) to the Senior Debt (as defined therein) (the “Existing
Subordination Agreement”; and the Existing Subordination Agreement, as the same
is amended hereby and may be further amended, supplemented or otherwise modified
from time to time, including by this Amendment, is referred to herein as the
“Subordination Agreement”); WHEREAS, the Borrower has requested that the Lenders
amend certain provisions of the Existing Loan Agreement and by execution of this
Amendment, each of the undersigned is agreeing to certain amendments to the
Existing Loan Agreement as more fully set forth herein; and WHEREAS, the
Borrower has requested that the Agent and the Creditors amend certain provisions
of the Existing Subordination Agreement; NOW, THEREFORE, in consideration of the
premises and the agreements, provisions and covenants herein contained, the
parties hereto agree as follows: Section 1. Defined Terms. Each capitalized term
used herein but not otherwise defined herein has the meaning given such term in
the Loan Agreement or the Subordination Agreement, as applicable. Unless
otherwise indicated, all section references in this Amendment refer to sections
of the Existing Loan Agreement or the Existing Subordination Agreement, as
applicable. KE 58040255.3



--------------------------------------------------------------------------------



 
[strl123118exhibit1e04002.jpg]
Section 2. Amendment to Loan Agreement. The Existing Loan Agreement is, subject
to the satisfaction of the conditions precedent set forth in Section 4 hereof,
hereby amended as of the date set forth above to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double underlined text (indicated textually in the same manner as
the following example: double underlined text) as set forth in the Loan
Agreement attached hereto as Annex I. Section 3. Amendment to Subordination
Agreement. The Existing Subordination Agreement is, subject to the satisfaction
of the conditions precedent set forth in Section 4 hereof, hereby amended as of
the date set forth above by inserting the following language at the end of
Section 3 of the Existing Subordination Agreement: “Notwithstanding anything
herein to the contrary, the Loan Parties shall be permitted to repay any of the
Subordinated Debt in accordance with the Loan Agreement.” Section 4.
Effectiveness. This Amendment shall become effective as of the date on which the
following conditions precedent shall have been satisfied: 4.1 The Agent shall
have received duly executed counterparts of this Amendment from Borrower, each
Guarantor, each Lender required to execute such Amendment and each Creditor, in
each case, party hereto. 4.2 The Loan Parties shall pay to the Agent and
Lenders, in each case, all costs and expenses described in Section 5.8 hereof.
4.3 The representations and warranties set forth in Section 5.2 hereof must be
true and correct in all material respects (without duplication of materiality
qualifiers) as of the date hereof. Section 5. Miscellaneous. 5.1 Confirmation.
(a) The provisions of the Existing Loan Agreement, as amended by this Amendment,
and each other Loan Document shall remain in full force and effect following the
effectiveness of this Amendment and are hereby ratified and confirmed as so
amended. This Amendment shall not constitute a novation or satisfaction and
accord of the Loan Agreement and/or other Loan Document, but shall constitute an
amendment thereof. Each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended by this Amendment, and each reference
herein or in any other Loan Document to the “Loan Agreement” shall mean and be a
reference to the Loan Agreement as amended and modified by this Amendment; and
(b) the provisions of the Existing Subordination Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment and are hereby ratified and confirmed as so amended. This
Amendment shall not constitute a novation or satisfaction and accord of the
Subordination Agreement, but shall constitute an amendment thereof. Each
reference in the Subordination Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Subordination Agreement as amended by this Amendment, and each reference 2
KE 58040255.3



--------------------------------------------------------------------------------



 
[strl123118exhibit1e04003.jpg]
herein to the “Subordination Agreement” shall mean and be a reference to the
Subordination Agreement as amended and modified by this Amendment. 5.2
Ratification and Affirmation of Loan Party Obligations; Representations and
Warranties of the Loan Parties. Each of the Loan Parties hereby (a) acknowledges
the terms of and consents to this Amendment; (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, including as
expressly amended hereby, and the Loan Agreement and the other Loan Documents
shall constitute the legal, valid, binding and enforceable obligations of such
Loan Party party thereto; and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date and (ii)
no Default or Event of Default has occurred and is continuing or will result
from the execution, delivery or performance of this Amendment. Each Loan Party,
as debtor, grantor, pledgor, guarantor, assignor, or in any other similar
capacity in which such Loan Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto) and (ii) to the extent such Loan
Party granted liens on or security interests in any of its property pursuant to
any such Loan Document as security for or otherwise guaranteed the Obligations
under or with respect to the Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. To the extent any terms and conditions in any of the other Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Loan Agreement, after giving effect to this Amendment, such terms and conditions
are hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified and amended hereby. 5.3
Reaffirmation of Guarantor Obligations. Each Guarantor consents to the execution
and delivery by Borrower and the other Loan Parties of this Amendment and the
consummation of the transactions described herein, and ratifies and confirms the
terms of the Guaranty to which such Guarantor is a party with respect to the
indebtedness now or hereafter outstanding under the Loan Agreement as amended
hereby and all promissory notes issued thereunder. Each Guarantor acknowledges
that, notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of Borrower or any other Loan Party to the
Lenders or any other obligation of Borrower or any other Loan Party, or any
actions now or hereafter taken by the Agent or the Lenders with respect to any
obligation of Borrower or any other Loan Party, the Guaranty to which such
Guarantor is a party (a) is and shall continue to be a primary obligation of
such Guarantor, (b) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment and (c) is and shall continue to
be in full force and effect in accordance with its terms. Nothing contained
herein to 3 KE 58040255.3



--------------------------------------------------------------------------------



 
[strl123118exhibit1e04004.jpg]
the contrary shall release, discharge, modify, change or affect the original
liability of any Guarantor under the Guaranty to which such Guarantor is a
party. 5.4 Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof; provided that, upon request of any party hereto,
such facsimile or electronic transmission shall be promptly followed by the
original thereof. 5.5 NO ORAL AGREEMENT. THIS AMENDMENT, THE EXISTING LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 5.6
GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND
ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. 5.7 Effect of This Agreement. This Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of any Lender or Agent under the Loan
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall constitute a Loan Document for all purposes of the Loan
Agreement. 5.8 Payment of Expenses. In accordance with Section 11.03 of the Loan
Agreement, the Borrower agrees to pay or reimburse the Agent and the Lenders for
all of their costs and expenses incurred in connection with this Amendment and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, costs
and expenses of counsel to each of the Agent and the Lenders. 5.9 Severability.
Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 5.10 Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. 4 KE 58040255.3



--------------------------------------------------------------------------------



 
[strl123118exhibit1e04005.jpg]
5.11 The Lenders signatory hereto, which constitute Required Lenders under the
Loan Agreement, hereby direct the Agent to enter into this Amendment and by
execution of this Amendment, each of the Lenders signatory hereto hereby agrees
to the amendments to the Existing Subordination Agreement as more fully set
forth herein. [SIGNATURE PAGES FOLLOW] 5 KE 58040255.3



--------------------------------------------------------------------------------



 
[strl123118exhibit1e04006.jpg]




--------------------------------------------------------------------------------



 
[strl123118exhibit1e04007.jpg]




--------------------------------------------------------------------------------



 
[strl123118exhibit1e04008.jpg]




--------------------------------------------------------------------------------



 
[strl123118exhibit1e04009.jpg]




--------------------------------------------------------------------------------



 
[strl123118exhibit1e04010.jpg]




--------------------------------------------------------------------------------



 
[strl123118exhibit1e04011.jpg]




--------------------------------------------------------------------------------



 
[strl123118exhibit1e04012.jpg]




--------------------------------------------------------------------------------



 
[strl123118exhibit1e04013.jpg]




--------------------------------------------------------------------------------



 
[strl123118exhibit1e04014.jpg]
[SIGNATURE PAGE TO AMENDMENT TO LOAN AND SECURITY AGREEMENT AND SUBORDINATION
AGREEMENT]



--------------------------------------------------------------------------------



 
[strl123118exhibit1e04015.jpg]
Annex I Amended Loan Agreement A-1 KE 58040255.3



--------------------------------------------------------------------------------



 
[strl123118exhibit1e04016.jpg]
Conformed Copy as of ThirdFourth Amendment (April 3December 11, 2018) LOAN AND
SECURITY AGREEMENT Dated as of April 3, 2017 among STERLING CONSTRUCTION
COMPANY, INC., as Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors, THE LENDERS PARTY HERETO and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Agent ___________________________________________ TCB CAPITAL
MARKETS, as Lead Arranger ___________________________________________ KE
58034100.5



--------------------------------------------------------------------------------



 
[strl123118exhibit1e04017.jpg]
surviving entity); (ii) any Loan Party (other than Borrower) or Subsidiary of
the Borrower (other than Tealstone Residential) may Transfer any or all of its
assets to Borrower or any Guarantor (upon voluntary liquidation or otherwise)
and any Subsidiary that is not a Loan Party may Transfer all or any of its
assets to any other Subsidiary that is not a Loan Party; (iii) Transfers
permitted by Section 7.02 may be made; and (iv) any Permitted Investment may be
structured as a merger, consolidation or amalgamation. Section 7.04. Restricted
Payments. Without the prior written consent of the Required Lenders, no Loan
Party shall, nor shall any of such Loan Parties’ Subsidiaries (other than
Affiliated Entities) (each of the following, a “Restricted Payment”), (i) pay
any dividends or make any distributions on its Equity Securities; (ii) purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Securities; (iii) return any capital to any holder of its Equity Securities as
such; (iv) make any distribution of assets, Equity Securities, obligations or
securities to any holder of its Equity Securities as such; or (v) set apart any
sum for any such purpose; provided, however, that (A) Borrower may declare
dividends payable solely in common stock, (B) any Subsidiary may make Restricted
Payments to the Borrower or any Guarantor that is its respective parent entity;
and any Subsidiary that is not a Loan Party may make Restricted Payments to any
other Subsidiary that is not a Loan Party, and (C) with respect to the
restrictions described in subclause (ii) above, with respect to Borrower,
repurchases pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements or similar arrangements either (i) by the
cancellation of Indebtedness or (ii) in an aggregate amount not to exceed One
Hundred Thousand Dollars ($100,000)).) and (D) with respect to the restrictions
described in subclause (ii) above, with respect to Borrower, on or prior to June
30, 2020, repurchases of up to an aggregate of two million shares of Borrower’s
outstanding common stock pursuant to the Borrower’s stock repurchase program
adopted by the board of directors of Borrower on or about November 2, 2018.
Section 7.05. Indebtedness; Maximum Recourse Obligations. The Loan Parties and
their Subsidiaries (other than Affiliated Entities and Project Specific JVs)
shall not create, incur, assume or suffer to exist (i) any Indebtedness, other
than Permitted Indebtedness nor (ii) any obligations for or on behalf of any of
their respective non-wholly-owned or non-controlling Subsidiaries (including,
for the avoidance of doubt, joint ventures (other than Project Specific JVs),
pursuant to which the holder of such obligations has recourse against any Loan
Parties. Section 7.06. Investments. The Loan Parties and its Subsidiaries (other
than Affiliated Entities and Project Specific JVs) shall not directly or
indirectly acquire or own, or make any Investment in or to any Person other than
Permitted Investments; or suffer or permit any Subsidiary (other than an
Affiliated Entity or a Project Specific JV) to be a party to, or be bound by, an
agreement (other than a Loan Document) that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower or any other
Loan Party. Section 7.07. Transactions with Affiliates. The Loan Parties and
their Subsidiaries (other than Affiliated Entities) shall not directly or
indirectly enter into or permit to exist any transaction with any Affiliate,
except for transactions that are in the ordinary course of such Person’s
business, upon fair and reasonable terms that are no less favorable to such Loan
Party, or such Subsidiary, than would be obtained in an arms’ length transaction
with a non- affiliated Person; provided that the foregoing restriction shall not
apply to (i) any transaction between such Loan Party or any of its Subsidiaries
(other than Affiliated Entities) or between any Subsidiaries (other than
Affiliated Entities) that is not otherwise prohibited by this Loan Agreement and
(ii) compensation arrangements and benefit plans for officers and other
employees of the Loan Parties and their respective Subsidiaries (other than
Affiliated Entities) entered into or maintained in the ordinary course of
business and consistent with such Loan Parties’ and such Subsidiaries’
historical practices, which are, in each case, approved by such Loan Parties’ or
such Subsidiaries’ board of directors (or equivalent governing body). Section
7.08. Indebtedness Payments. The Loan Parties and its Subsidiaries (other than
Affiliated Entities and Project Specific JVs) shall not (i) prepay, redeem,
purchase, defease or otherwise satisfy in any manner prior to the scheduled
repayment thereof any Indebtedness for borrowed money, including any
Subordinated Debt or(other than the Closing Date Seller Notes (other than ,
amounts due under this Loan Agreement or permitted to be prepaid under this Loan
Agreement or any lease obligations permitted to be incurred under this Loan
Agreement), (ii) amend, modify or otherwise change the terms of any Indebtedness
(other than the Loans) or Capital Lease Obligations so as to accelerate the
scheduled repayment thereof, (iii) repay any Indebtedness to officers, directors
or shareholders or (iv) make any payment of the Closing Date Earn-Out unless at
the time of, and after giving effect to, such payment, no Default or Event of
Default has occurred and is continuing and the Borrower is in compliance on a
pro forma basis 52 KE 58034100.15



--------------------------------------------------------------------------------



 